


Exhibit 10.10

overed Shares 194,390 ate of Grant: February 27, 2019 BROADWAY FINANCIAL
CORPORATION AWARD AGREEMENT Pursuant to the Broadway Financial Corporation 2018
Long-Term Incentive Plan e "Plan"), Broadway Financial Corporation (the
"Company") hereby grants a Full ue Award in the form of restricted stock to the
Grantee named above covering 4,390 shares of Common Stock of the Company (the
"Award"). Upon acceptance o Award, the Grantee shall receive the number of
shares of Stock of the Company ered by the Award, subject to the restrictions
and conditions set forth herein and in Plan (the "Restricted Stock"). The
Company acknowledges the receipt from the ntee of consideration with respect to
the par value of the Stock in the form of cash, t or future services rendered to
the Company by the Grantee or such other form of sideration as is acceptable to
the Committee. The Company is currently a participant in the Capital Purchase
Program, eloped pursuant to the United States Department of Treasury's Troubled
Asset ief Program ("TARP") under the Emergency Economic Stabilization Act of
2008, as ended. To the extent that, with respect to this Award, the Grantee is
subject to the trictions of Section 30.10 of 31 C.F.R. part 30, an interim final
regulation promulgate he United States Department of Treasury ("Treasury")
governing executive pensation for recipients of financial assistance under TARP,
and the guidance ted thereto (the "TARP Rules"), this Award is and shall be
intended to satisfy the uirements for and qualify as an award of "long term
restricted stock," as defined the RP Rules, and this Agreement shall be
interpreted and construed in accordance ewith. 1. Acceptance of Award. The
Grantee shall have no rights with respect to this rd unless Grantee shall have
accepted this Award by signing a copy of this Award eement and delivering the
signed copy to the Company. Upon acceptance of this rd by the Grantee, the
shares of Restricted Stock so accepted shall be issued and by the Company's
transfer agent in book entry form, and the Grantee's name shall entered as the
stockholder of record on the books of the Company. Thereupon, the ntee shall
have all the rights of a stockholder with respect to such shares, including ng
and dividend rights, subject, however, to the restrictions and conditions
specified aragraph 2 below. 2. Restrictions and Conditions.

GRAPHIC [g301063kmi001.gif]

 



transferred, pledged or otherwise encumbered or disposed of by the Grantee pr to
vesting. (c) Notwithstanding anything herein or in the Plan to the contrary, but
only the extent the Grantee is subject to the restrictions of Section 30.10 of
the TAR Rules with respect to this Award, vested shares of the Stock granted
hereunder shall not be transferable (as defined in 26 C.F.R. 1.83-3(d)) at any
time earlier t the time permitted under the following schedule (except to the
extent provided below or as necessary to reflect a merger or acquisition of the
Company (within meaning of the TARP Rules)): (i) 25 percent of the shares of
Stock at the time of repayment of 25 percent of the aggregate financial
assistance received by the Company fro Treasury under TARP; (ii) an additional
25 percent of the shares of Stock granted (for an aggregate total of 50 percent
of the shares of Stock) at the time of repayme of 50 percent of the aggregate
financial assistance received by the Compan from Treasury under TARP; (iii) an
additional 25 percent of the shares of Stock granted (for an aggregate total of
75 percent of the shares of Stock granted) at the time of repayment of 75
percent of the aggregate financial assistance received by t Company from
Treasury under TARP; and (iv) the remainder of the shares of Stock granted at
the time of repaym of 100 percent of the aggregate financial assistance received
by the Compa from Treasury under TARP. twithstanding the foregoing, at any time
beginning with the date upon which share stricted Stock become vested and ending
on December 31 of the calendar year luding such vesting date, a portion of the
vested shares of Stock may be made nsferable to the extent reasonably required
to pay the Federal, state or local taxes t are anticipated to apply to the
income recognized due to such vesting. The ounts made transferable for such
purpose shall not count toward the percentages schedule above. 3. Vesting of
Restricted Stock. To the extent not previously forfeited, the shares stricted
Stock shall vest and become nonforfeitable on the earlier of (i) the second
iversary of the Date of Grant, (ii) Grantee's death or permanent disability, or
(iii) ntee's termination of employment by the Company (including its
subsidiaries or a cessor) within one year following a Change in Control;
provided, however, that the ange in Control-based vesting provided for in this
clause (iii) shall not apply at any e that such vesting would not be consistent
with the requirements of Part 359 of th es and Regulations of the Federal
Deposit Insurance Corporation (12 C.F.R. Part ). If Grantee's employment with
the Company (including subsidiaries) terminates reason prior to the second
anniversary of the Date of Grant, all shares of Restrict ck that are unvested
(and that do not vest upon such termination pursuant to clau or (iii) of the
preceding sentence) shall be immediately forfeited. For purposes of t eement,
the term "Change in Control" means, with respect to the Company, a nge in
control within the meaning of Treasury Regulations Section 1.280G-1Q&A

GRAPHIC [g301063kmi002.gif]

 



4. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
t antee. 5. Incorporation of Plan. Except as otherwise provided herein, this
Agreement s subject to and governed by all the terms and conditions of the Plan,
including wers of the Committee set forth in the Plan. Capitalized terms in this
Agreement t not defined herein shall have the meaning specified in the Plan,
unless a differ aning is indicated herein. The terms of the Plan shall not be
considered argement of any benefits under this Agreement.In addition, the Award
is subjec y rules and regulations promulgated by the Committee. However, any
Award subj his Agreement may not in any way be restricted or limited by any Plan
amendment mination or by change of Committee rules and regulations approved
after the Date ant indicated on the first page hereof without the Award
recipient's written consent. 6. Transferability. This Agreement is personal to
the Grantee, is non-assignable is not transferable in any manner, by operation
of law or otherwise, other than (i) or the laws of descent and distribution or
(ii) pursuant to an order issued under sta mestic relations laws. 7. Tax
Withholding. The Grantee shall, not later than the date as of which the eipt of
this Award becomes a taxable event for Federal income tax purposes, pay t
Company or make arrangements satisfactory to the Committee for payment of all
eral, state, and local taxes required by law to be withheld on account of such
able event. Except in the case where an election is made pursuant to Paragraph 8
ow, and to the extent permitted under Paragraph 2(c) above, the Company shall e
the authority to cause the required minimum tax withholding obligation to be
sfied, in whole or in part, by withholding from shares of Stock to be issued or
ased by the transfer agent a number of shares of Stock with an aggregate Fair
ket Value that would satisfy the withholding amount due. 8. Election Under
Section 83(b). The Grantee and the Company hereby agree tha Grantee may, within
30 days following the acceptance of this Award as provided in agraph 1 hereof,
file with the Internal Revenue Service and the Company an electi er Section
83(b) of the Internal Revenue Code. In the event the Grantee makes h an
election, he or she agrees to provide a copy of the election to the Company.
Grantee acknowledges that he or she is responsible for obtaining the advice of
his er tax advisors with regard to the Section 83(b) election and that he or she
is relyin ly on such advisors and not on any statements or representations of
the Company ny of its agents with regard to such election. 9. No Obligation to
Continue Employment. Neither the Company nor any sidiary is obligated by or as a
result of the Plan or this Agreement to continue the ntee in employment and
neither the Plan nor this Agreement shall interfere in any with the right of the
Company or any Subsidiary to terminate the employment of th ntee at any time.

GRAPHIC [g301063kmi003.gif]

 



their entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions. 12. Successors. This Agreement shall be binding upon and
inure to the benefit of the successors, assigns and heirs of the respective
parties. 13. Applicable Law. The provisions of this Agreement shall be governed
by and construed in accordance with the laws of the State of California, without
regard to the conflict of law provisions of any jurisdiction. 14. Entire
Agreement. This Agreement, together with the Plan, contains the entire
understanding of the parties and shall not be modified or amended except by a
written ocument duly signed by both parties hereto. No waiver by either party of
any default nder this Agreement shall be deemed a waiver of any later default.
he foregoing Agreement is hereby accepted and the terms and conditions thereof
are ereby agreed to by the undersigned. ated: 3_--_1_1 __,_'1 _ Wayne-Kent A
Bradshaw Grantee's Name

GRAPHIC [g301063kmi004.gif]

 
